         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 1 of 26




           In the United States Court of Federal Claims
                                           No. 19-1817
                                      (Filed: 19 April 2021)

***************************************
PAKTIN CONSTRUCTION COMPANY,          *
                                      *
                  Plaintiff,          *              Statute of Limitations; 28 U.S.C. 2501;
                                      *              Accrual Suspension Rule; Rule 12(b)(1);
v.                                    *              Standing; Fifth Amendment; Taking Clause;
                                      *              Substantial Connection Test.
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

        Daniel Marino, Marino Finley LLP, of Washington, D.C., with whom was Tillman
Finley, Marino Finley LLP, of Washington, D.C., for plaintiff.

        Miles Karson, Trial Attorney, Commercial Litigation Branch, Civil Division, Department
of Justice, with whom were Joseph Hunt, Assistant Attorney General, Robert Kirschman, Jr.,
Director, Kenneth Dintzer, Deputy Director, all of Washington DC, for defendant. James Van
Debergh, U.S. Army Corps of Engineers, of Washington DC, Assistant Counsel for Litigation.

                                   OPINION AND ORDER

HOLTE, Judge

        When the government engages in a long-running partnership with a foreign entity
assisting the advancement of United States interests in a war zone, does the Constitution prohibit
the government from taking the entity’s property without just compensation? That is the
question plaintiff presents to the Court. Afghan plaintiff Paktin Construction Company alleges
the United States took its property without compensation in violation of the Fifth
Amendment. Before 2011, plaintiff “maintained a business relationship with Coalition Forces in
Afghanistan for many years,” and plaintiff’s work in the reconstruction and repair of local
infrastructure damaged during the war was praised as “unparalleled thus far.” According to
plaintiff, in 2011, while it was working on a major development on behalf of the Army Corps of
Engineers, the Army unilaterally terminated the contract and refused to return plaintiff’s
equipment or provide compensation. Plaintiff’s efforts to retrieve its property continued for
years, culminating in the Army instructing plaintiff to “never ask about the matter anymore” and
leading to the present dispute. A foreign national receives constitutional protections when they
operate within United States territory or have developed substantial connections with the United
States over time. The government filed a 12(b)(1) motion to dismiss for lack of subject matter
jurisdiction, arguing this Court does not have jurisdiction to entertain plaintiff’s claim because
plaintiff did not raise the claim within six years of its accrual and plaintiff does not have
          Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 2 of 26




substantial connections with the United States. Based on the facts alleged, including that
plaintiff was repeatedly recognized and appreciated by the United States government for almost
ten years of contributions to the overseas efforts in Afghanistan, the Court finds plaintiff
sufficiently pleads substantial connections to establish standing to sue under the Fifth
Amendment. For those and the following reasons elaborated in this Order, the Court DENIES
the government’s motion to dismiss.

I.       Factual and Procedural History

         A. Factual History

       The Court draws the following facts from plaintiff’s amended complaint, plaintiff’s
response to the government’s motion to dismiss, and plaintiff’s supplemental paper, assuming for
the purpose of this motion all factual allegations are true. See, e.g., Boyle v. United States, 200
F.3d 1369, 1372 (Fed. Cir. 2000) (when ruling on a motion to dismiss for failure to state a claim,
this Court “must accept all well-pleaded factual allegations as true and draw all reasonable
inferences in [plaintiff’s] favor”). Plaintiff is a construction company organized under the laws
of Afghanistan and domiciled in Kabul, Afghanistan. Am. Compl., ECF No. 11 at ¶ 2. On 6
August 2011, plaintiff entered into an agreement to act as a subcontractor for Supreme Ideas-
Highland Al Hujaz JV (“SI-HAH”), the prime contractor in the construction of a project for the
United States Army Corp. of Engineers (“USACE”) in the Paktia Province of Afghanistan. Am.
Compl. at ¶ 7. Plaintiff was responsible for performing “planning and construction services
under a scope of work . . . and schedule of values . . . for the USACE in accordance with the
Prime Contract.” See Declaration of Rahmatullah Zaland (“Zaland Declaration”), ECF No. 16-1
at 1.

        SI-HAH informed USACE plaintiff would serve as “the primary subcontractor on this
project,” and plaintiff’s employees and representatives “attended and participated in the weekly
meetings with USACE personnel regarding the project.” Zaland Declaration at 1. Plaintiff’s job
site was subject to the control of the U.S. Army and USACE, and the United States restricted
access to the job site to only authorized individuals. Zaland Declaration at 1. Plaintiff’s work
was subject to “inspection, testing and, ultimately, acceptance by the United States and the health
and sanitary requirements of the USACE” through provisions of USACE’s prime contract with
SI-HAH. Am. Compl. at ¶ 9. Pursuant to the subcontractor agreement, plaintiff moved various
construction supplies and equipment onto the worksite. Id. at ¶ 10.1

        On 25 January 2012, USACE sent a notice to SI-HAH demanding all work under the
contract be stopped. Id. at ¶ 11. On the same day, SI-HAH directed plaintiff to stop work on the
project and vacate the premises within 10 days of the notice. Id. at ¶ 12. SI-HAH further
instructed plaintiff not to remove any materials from the construction site “until [SI-HAH]
arranged an inventory procedure with the Government.” Id. While there was “discussion of
what amounts were owed and would be paid” to plaintiff and SI-HAH, plaintiff claims the U.S.
Government never began a formal inventory procedure of the equipment and materials left at the

1
 The specific equipment and supplies plaintiff claims it moved to the job site include “mixers, compactors,
vibrators, a welding machine, 207 tons of rebar, 500 bags of cement, piping, multiple generators, two 25,000-liter
water tanks, and portable office and living quarters and facilities.” Am. Compl. at ¶ 10.

                                                        -2-
           Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 3 of 26




job site. See Zaland Declaration at 2. Plaintiff claims a “dispute arose over payments” due from
SI-HAH to plaintiff which, along with “security concerns,” prevented plaintiff from recovering
its property during this time. Am. Compl. at ¶ 13.

         During the summer of 2013, plaintiff’s CEO began inquiring whether he would be able to
return to the site to retrieve plaintiff’s construction equipment and materials. Zaland Declaration
at 2. On 19 July 2013, plaintiff received an email from a representative of the U.S. military
informing plaintiff it had until 22 July 2013 to remove some of its property from the construction
site. See id. at 21. When plaintiff’s CEO thereafter attempted to approach the construction site
to remove its property, U.S. Government personnel informed plaintiff’s CEO he could not enter
the site or remove the equipment and threatened him with arrest should he attempt to return. Id.
at 2.

        On 4 August 2013, a special agent with the United States Special Inspector General for
Afghanistan Reconstruction communicated with United States military personnel on the subject
of plaintiff’s attempts to recover its property and requested clarification on the dispute. See id. at
2, 22. The special agent informed plaintiff at the time he “would contact a USACE commander
and let [plaintiff] know what to do.” Id. at 2. Plaintiff followed up with the special agent on 22
August 2013 and included an inventory list of property still on the construction site but received
no response. Id. On 14 September 2013 the U.S. military representative plaintiff spoke with on
19 July 2013 stated the military representative “had nothing to do with any of [plaintiff’s]
property being confiscated and that he was not directing anyone to [confiscate plaintiff’s
property].” Id. Plaintiff requested contact information for a USACE representative who could
return its equipment, but never obtained the requested information. Id. at 2–3.

        In December 2013, plaintiff’s CEO first observed some Afghan National Army (“ANA”)
personnel using what the CEO believed to be plaintiff’s property. Zaland Declaration at 3. On
24 December 2013, plaintiff’s CEO met with USACE personnel and submitted documentation
related to the equipment and materials plaintiff sought to recover. Id. USACE initially informed
plaintiff it would “investigate” the matter, and later informed plaintiff USACE would return the
property on 4 January 2014. Id. The government later informed plaintiff it gave plaintiff’s
property to the ANA, and plaintiff “should not ask about this matter anymore.” Id. In April
2019 a commander of the ANA confirmed to plaintiff the U.S. Government gave plaintiff’s
property to the ANA. Id. Plaintiff has yet to recover the property left on the construction site or
receive any compensation for the value of this property. Am Compl. at ¶ 15–19.

         B. Plaintiff's Past Construction Projects with the U.S. Government and
            Commendations for its Work

       Before involvement in the USACE project related to plaintiff’s claim, plaintiff worked
with the United States government as both a primary contractor and subcontractor on numerous
construction projects in Afghanistan.2 See Pl.’s Supp. Paper in Opp. to Def.’s Amended Mot. to

2
  During oral argument on the government’s motion to dismiss, the Court raised a factual question regarding
whether plaintiff had “any other connectivity with the United States in the past . . . other than the project of work
that is described. . . in the complaint.” Tr. at 24:5–9. Plaintiff’s counsel was not prepared to provide such
information at the oral argument. Tr. at 25:7–12. The Court accordingly permitted plaintiff to supplement the

                                                          -3-
             Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 4 of 26




Dismiss (“Pl.’s Supp. Paper”), ECF No. 28-1 at 2–5. Plaintiff’s past work on construction
projects tied to the United States government and the government’s commendations to plaintiff
for this work are summarized in chronological order from 2004 to 2011. Id.

       Between 2004 and 2006, plaintiff worked as a subcontractor on four USAID-funded
construction projects in various districts of Afghanistan. See Pl.’s Supp. Paper at 2 (citing
Exhibits for Proposed Supplemental Paper (“Supp. Paper Ex.”), ECF No. 28-2 at Ex. A).

        In 2007, plaintiff completed a contract with Task Force Diablo and the 4-73rd Cavalry of
        nd
the 82 Airborne Division of the U.S. Army to repair the Gul Ghondy High School in the Jaji
District after it was damaged by the Pakistani military. See Pl.’s Supp. Paper at 3 (citing Supp.
Paper Ex. at Ex. E, Ex. F). For this project, plaintiff received a letter from the United States
Department of Defense (“DOD”) on 7 September 2007 recognizing plaintiff’s “capability and
competence.” Supp. Paper Ex. at Ex. E. Plaintiff also received a Letter of Recommendation
from the DOD on 7 October 2007 referencing this project, in which a U.S. military officer wrote
“[plaintiff] is highly recommended for future CMO / CERP funded projects sponsored by
Coalition Forces.” Supp. Paper Ex. at Ex. F.

        Plaintiff completed two construction projects in 2008 for the 506th Infantry Regiment,
4th Brigade Combat Team, 101st Airborne Division of the U.S. Army. See Pl.’s Supp. Paper at 4
(citing Supp. Paper Ex. at Ex. H, Ex. I, Ex. J). For both projects plaintiff received a Letter of
Recommendation recognizing plaintiff’s “capability and competence” by completing the project
“on time and to the highest standard.” See Supp. Paper Ex. at Ex. H, Ex. I, Ex. J. In a Letter of
Recommendation from the DOD dated 1 February 2009, a U.S. military officer wrote “[plaintiff]
has maintained a business relationship with Coalition Forces in Afghanistan for many years” and
[plaintiff’s] work [on projects tied to the U.S. government]. . . have been some of the best work I
have seen throughout almost two years spent in Afghanistan.” Supp. Paper Ex. at Ex. I.

        From 2008 to 2009, plaintiff completed three projects as a contractor for the 1st Squadron,
61 Cavalry Regiment, 101st Airborne Division of the U.S. Army. Pl.’s Supp. Paper at 2–3
   st

(citing Supp. Paper Ex. at Ex. D, Ex. G). The Department of the Army issued a Memorandum of
Recommendation to plaintiff on 22 May 2008, in which a U.S. military officer complemented
plaintiff’s “pro-active attitude, and fundamentally community minded approach to development
projects.” Supp. Paper Ex. at Ex. G. According to the Memorandum of Recommendation, the
government paid plaintiff $65,038 and $4,318.75 for two different projects. Id. In another
Memorandum of Recommendation plaintiff received on 4 March 2009 a U.S. military officer
wrote “I recommend the use of [plaintiff] in all endeavors.” Supp. Paper Ex. at Ex. D.

        Plaintiff completed two additional projects between 2008 to 2009 in the Kuchi and Logar
provinces of Afghanistan as a contractor for the 506th Infantry Regiment, 4th Brigade Combat
Team, 101st Airborne Division of the U.S. Army. Pl.’s Supp. Paper at 4 (citing Supp. Paper Ex.
at Ex. I, Ex. J, and Ex. K). The U.S. Army noted “[plaintiff] began [one of] the project[s] before
receiving initial payment and finished ahead of schedule,” and plaintiff’s performance “help[ed]

factual record with any additional projects it worked on for the United States other than the project which gave rise
to plaintiff’s claimed injury. See id. at 25:11–13.


                                                        -4-
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 5 of 26




the people of Logar Province improve their quality of life and increase the legitimacy of the
Afghan government.” Supp. Paper Ex. at Ex. J.

        In 2009, plaintiff contracted with the 3rd Brigade Special Troops Battalion, 10th Mountain
Division of the U.S. Army to clear snow and ice from Tera Pass in the Logar Province of
Afghanistan. Pl.’s Supp. Paper at 4 (citing Supp. Paper Ex. at Ex. I). The DOD issued a letter of
recommendation for plaintiff on 1 February 2009 referencing plaintiff’s work on the project as
“unparalled thus far.” Supp. Paper Ex. at Ex. I. The officer also noted plaintiff “has maintained
a business relationship with Coalition Forces in Afghanistan for many years,” and the officer has
“been repeatedly impressed by their professionalism and technical capabilities.” Id. In 2011,
plaintiff contracted again with the 3rd Brigade Special Troops Battalion, 10th Mountain Division
to clear snow and ice from Tera Pass in the Logar Province and received a Certificate of
Appreciation from the U.S. Army for its work. Pl.’s Supp. Paper at 4; Supp. Paper Ex. at Ex. K.

        From October 2009 to March 2010, plaintiff constructed cool storage buildings as a
contractor for the 1-45th Oklahoma Agribusiness Development Team, U.S. Army. Pl.’s Supp.
Paper at 2 (citing Supp. Paper Ex. at Ex. B, Ex. C). For this project, plaintiff received a letter
from the DOD on 5 March 2010 expressing the government’s appreciation for completing the
construction in a “professional” and “extraordinary” manner. Supp. Paper Ex. at Ex. B. Plaintiff
also received a Certificate of Appreciation from the Oklahoma Army National Guard expressing
appreciation for plaintiff’s contribution. Supp. Paper Ex. at Ex. C.

        In 2011, plaintiff worked as a subcontractor for Paktya ADT to construct the Sayed
Karam cool storage facility in Sayed Karam District, Paktia. Pl.’s Supp. Paper at 5 (citing Supp.
Paper Ex. at Ex. L). The government issued Letter of Recommendation for plaintiff referencing
plaintiff’s contribution in this project. Supp. Paper Ex. at Ex. L.

       C. Procedural History

        On 27 November 2019, plaintiff filed a complaint “seeking an award of just
compensation under the Fifth Amendment of the Constitution of the United States” for the value
of property allegedly taken for public use by the United States government. See Compl., ECF
No. 1 at 1. On 10 April 2020, the government filed a motion to dismiss the complaint pursuant
to Rule 12(b)(1) of the Rules of the Court of Federal Claims (“RCFC”). See Def.’s Mot. to
Dismiss, ECF No. 10. On 1 May 2020 plaintiff filed an amended complaint, adding facts
relating to alleged substantial connections with the United States. See Am. Compl. On 15 May
2020 the government filed a motion to dismiss the amended complaint pursuant to RCFC
12(b)(1). See Def.’s Amended Mot. to Dismiss (“Mot. to Dismiss”), ECF No. 14. Plaintiff filed
its response to the government’s amended motion to dismiss on 12 June 2020. See Pl.’s Opp. To
Def.’s Am. Mot. to Dismiss (“Pl.’s Resp.”), ECF No. 16. Plaintiff attached to its response to the
government’s amended motion to dismiss an affidavit from its CEO, which in part described the
contract between plaintiff and SI-HAH and email correspondence between plaintiff’s CEO and
employees of the United States government. See Zaland Declaration. The government filed a
reply in support of its motion to dismiss on 8 July 2020. See Def.’s Reply Br. in Supp. of its
Mot. to Dismiss Pl.’s Amended Compl. (“Gov’t’s Reply”), ECF No. 19. The Court held oral
argument on the government’s motion to dismiss on 17 September 2020. See Order, ECF No.

                                               -5-
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 6 of 26




21. On 30 November 2020, in response to a factual question raised by the Court during oral
argument, plaintiff filed a motion for leave to file a supplemental paper and attached the
proposed supplemental paper to the motion. See Pl.’s Mot. for Leave to File Supp. Paper (“Pl.’s
Mot. for Leave”), ECF 28; Proposed Supp. Paper (“Pl.’s Supp. Paper”), ECF No. 28-1. On 14
December 2020, the government responded to plaintiff’s motion for leave to file supplemental
brief. See Def.’s Resp. to Pl.’s Mot. for Leave to File Supp. Paper (“Def.’s Resp. to Pls.’s Mot.
for Leave”), ECF No. 29. Plaintiff filed a reply in support of its motion for leave to file a
supplemental brief on 21 December 2020. See Pl.’s Reply in Support of Mot. for Leave to File
Supp. Paper (“Pl.’s Reply in Support of Supp. Paper”), ECF 30.

II.    Jurisdiction and Standard of Review

       A. 12(b)(1) Motion to Dismiss

        Plaintiffs “bear the burden of establishing the court’s jurisdiction by a preponderance of
the evidence.” Acevedo v. United States, 824 F.3d 1365, 1368 (Fed. Cir. 2016) (citing Trusted
Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011)). “In determining
jurisdiction, a court must accept as true all undisputed facts asserted in the plaintiff’s complaint
and draw all reasonable inferences in favor of the plaintiff.” Id. (quoting Trusted Integration,
659 F.3d at 1163) (internal quotation marks omitted). “If a Rule 12(b)(1) motion simply
challenges the court’s subject matter jurisdiction based on the sufficiency of the pleading's
allegations—that is, the movant presents a ‘facial’ attack on the pleading—then those allegations
are taken as true and construed in a light most favorable to the complainant.” Cedars-Sinai
Medical Center v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993) (citing Scheuer v. Rhodes, 416
U.S. 232, 236 (1974); 2A James W. Moore et al., Moore's Federal Practice ¶ 12.07[2.-1], at 12-
51 to -52 (1993)); see also N. Hartland, L.L.C. v. United States, 309 F. App'x 389, 391 (Fed. Cir.
2009) (citing Scheuer, 416 U.S. at 236; Cedars-Sinai Medical Center, 11 F.3d at 1583) (In
affirming a dismissal order appealed from the Court of Federal Claims, the Federal Circuit
explained, “[w]hen a Rule 12(b)(1) motion merely challenges the facial sufficiency of the
pleadings to establish subject matter jurisdiction, this court takes the allegations in the pleadings
as true and construes them in the light most favorable to the complainant.”). When presented
with a challenge to the Court’s jurisdiction “denying or controverting necessary judicial
allegations . . . the court may consider evidence outside the pleadings to resolve the issue.”
Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed. Cir. 1996).


       B. Establishing Article III Standing to Sue

        “[S]tanding is a threshold jurisdictional issue.” Myers Investigative & Sec. Servs., Inc. v.
United States, 275 F.3d 1366, 1369 (Fed. Cir. 2002) (citing Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 102–04 (1998)). “The Court of Federal Claims, though an Article I court,
applies the same standing requirements enforced by other federal courts created under Article
III.” Anderson v. United States, 344 F.3d 1343, 1350 n.1 (Fed. Cir. 2003) (internal citation
omitted). “The party invoking federal jurisdiction bears the burden of establishing [the] elements
[of standing].” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). “Because Article III
standing is jurisdictional, this court must consider the issue sua sponte even if not raised by the
parties.” Fuji Photo Film Co. v. Int’l Trade Comm’n, 474 F.3d 1281, 1289 (Fed. Cir. 2007).
                                                -6-
          Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 7 of 26




         C. The Statute of Limitations as a Jurisdictional Bar

         “The Tucker Act, 28 U.S.C. § 1491 (a)(1), provides the Court of Federal Claims with
jurisdiction over takings claims brought against the United States.” Casitas Mun. Water Dist. v.
United States, 708 F.3d 1340, 1359 (Fed. Cir. 2013) (citation omitted). “Every claim of which
the United States Court of Federal Claims has jurisdiction shall be barred unless the petition
thereon is filed within six years after such claim first accrues.” 28 U.S.C. § 2501 (2012).
Pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal Claims (“RCFC”),
“[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3). “Because the statute of limitations is jurisdictional, the
plaintiff bears the burden of proof.” Petro-Hunt, L.L.C. v. United States, 862 F.3d 1370, 1378
(Fed. Cir. 2017).

III.     Applicable Law

         A. Standing of a Foreign Company to Allege a Taking of Property in a Foreign
            Country3

        The Supreme Court has limited the scope of constitutional protections offered outside the
territory of the United States, rejecting “the view that every constitutional provision applies
wherever the United States Government exercises its power.” United States v. Verdugo-
Urquidez, 494 U.S. 259, 268–69 (1990). A foreign national “only. . . receive[s] constitutional
protections when they have come within the territory of the United States and developed
substantial connections with this country.” Verdugo-Urquidez, 494 U.S. at 271. The respondent
in Verdugo-Urquidez was “an alien who has had no previous significant voluntary connection
with the United States,” and therefore the Court found he did not have standing to claim
violations of the Fourth Amendment by U.S. government employees which allegedly occurred in
Mexico and involved a Mexican citizen. Id.

                  i. The Federal Circuit’s “Substantial Connections” Test

        Protections offered under the Takings Clause of the Fifth Amendment are similarly
limited when claims involve a foreigner alleging a taking occurred outside the territorial
jurisdiction of the United States. The Federal Circuit has ruled the Takings Clause protects

3
  28 U.S.C. §2502(a), also known as the Reciprocity Act, mandates “[c]itizens or subjects of any foreign
government which accords to citizens of the United States the right to prosecute claims against their government in
its courts may sue the United States in the United States Court of Federal Claims if the subject matter of the suit is
otherwise within such court’s jurisdiction.” During oral argument, the Court sua sponte raised the issue of
plaintiff’s standing under 28 U.S.C. §2502(a). Tr. at 79:14–80:1. Based on the government’s research and
government counsel conferring with the State Department and the Department of Justice lawyers in Afghanistan, the
government expressed it has “no concerns to raise with respect to the applicability of the Reciprocity Act.” Tr. at
80:6–9. Plaintiff informed the Court at oral argument of one case in Afghanistan where a U.S. company sued and
prevailed against the Afghan government. Tr. at 80:19–21. Based on the representations made by both parties
during oral argument on the government’s motion to dismiss, the Court finds the Reciprocity Act does not bar
plaintiff’s claim.


                                                        -7-
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 8 of 26




property located outside the territorial jurisdiction of the United States but owned by an
American citizen. See Langenegger v. United States, 756 F.2d 1565, 1570 (Fed. Cir. 1985) (“It
is settled law that the United States is bound by our Constitution when it takes actions that affect
citizens outside our territory . . . therefore the government must provide just compensation for
takings by its forces which occur abroad, when not acts of war.”). The Fifth Amendment
similarly applies to the property of foreigners taken within the territorial boundaries of the
United States. Russian Volunteer Fleet v. United States, 282 U.S. 481, 491–92 (1931) (“As alien
friends are embraced within the terms of the Fifth Amendment, it cannot be said that their
property is subject to confiscation here because the property of our citizens may be confiscated
in the alien’s country.”). When a plaintiff alleging a Fifth Amendment violation is a foreign
national and seeks restitution for a taking which occurred outside of the territorial jurisdiction of
the United States, the Federal Circuit requires the plaintiff demonstrate adequate “significant
connections” to the United States to establish standing. Atamirzayeva v. United States, 524 F.3d
1320, 1328 (Fed. Cir. 2008).

        In Atamirzayeva, the Federal Circuit reviewed a case dismissal for lack of standing
brought by a plaintiff who owned a cafeteria located on property next to the U.S. embassy in
Uzbekistan. Id. at 1321–22. The plaintiff in Atamirzayeva brought a taking claim under the
Fifth Amendment for compensation after her cafeteria was allegedly destroyed by Uzbekistani
officials upon the United States government’s request, the government sought to dismiss the case
on the ground the plaintiff lacked standing to sue. Id. The Court of Federal Claims ruled the
plaintiff “has not alleged substantial connections with the United States” and therefore “does not
have standing to invoke the protection of the just compensation clause of the Fifth Amendment
for an alleged taking by the United States.” Atamirzayevea v. United States, 77 Fed. Cl. 378, 387
(2007). Referencing Verdugo-Urquidez, the Federal Circuit upheld the trial court’s reliance on
the “substantial connection test” to determine whether plaintiff had a right to relief under the
Fifth Amendment. Atamirzayeva, 524 F.3d at 1325–26. Rejecting plaintiff’s attempt to craft a
“broad rule. . . under which a plaintiff could pursue a Takings Clause action for a taking of
property in a foreign country even in the absence of any allegation of a relationship between the
plaintiff and the United States,” the Federal Circuit noted whether a plaintiff has standing to
recover compensation for an alleged government taking of the foreign property of a foreign
national must be based on “the facts of that case.” Id. at 1328–29.

        Prior to the Supreme Court’s decision in Verdugo-Urquidez, the Court of Claims
extended the protections of the Fifth Amendment to a takings claim brought by a Philippine
corporation for the alleged taking of property in the Philippines. See Turney v. United States,
126 Ct. Cl. 202, 215 (1953). The Court of Claims upheld standing to sue under the Fifth
Amendment, stating the just compensation clause applied to the particular “taking abroad” the
plaintiffs in Turney presented the court. Id. In Atamirzayeva, the Federal Circuit examined the
extraterritorial application of the Fifth Amendment under Verdugo-Urquidez and explained
Turney does not conflict with the requirements for standing expressed in Verdugo-Urquidez,
because the Philippine corporation suing for the alleged taking in Turney “had three significant
connections to the United States” which, when considered “under the facts of that case,” meant
“providing a right to seek just compensation was appropriate.” Atamirzayeva, 524 F.3d at 1328.
As the Federal Circuit stated Turney was still good law after Verdugo-Urquidez, the protections
of the Fifth Amendment are available to a foreign plaintiff who has substantial connections with

                                                -8-
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 9 of 26




the United States and is claiming a taking occurred outside the territory of the United States. See
id. In Atamirzayeva, the Federal Circuit highlighted three significant connections the Turney
plaintiff had with the United States: (1) whether the corporation “had been formed by two
United States citizens”; (2) whether the corporation “received its ownership interest in the
surplus property by assignment from those United States citizens”; and (3) after liquidation of
the corporation, whether “a United States citizen was appointed as the liquidating trustee and the
plaintiff in the Court of Claims action.” Id. Recognizing the “significant connections” the
Turney claimant had with the United States, the Atamirzayeva court explained “[t]he sounder
approach is to treat the holding in Turney as limited to the proposition that providing a right to
seek just compensation was appropriate under the facts of that case.” Id.

               ii. Applications of the Substantial Connections Test by the Court of Federal
                   Claims

         Following Atamirzayeva, the Court of Federal Claims has applied the Federal Circuit’s
substantial connections test to determine whether foreign plaintiffs have adequate standing to
bring a claim for an alleged government taking occurring outside the territorial jurisdiction of the
United States. In Doe v. United States, an Iraqi citizen who previously provided intelligence
assistance to the United States sought to bring a Fifth Amendment takings claim for the
occupation of his home by the United States military. 95 Fed. Cl. 546, 551 (2010). The court in
Doe concluded “the circumstances that underlie plaintiff’s takings claim do not satisfy the
Verdugo-Urquidez substantial connections test.” Id. at 575. Applying the standard the Federal
Circuit established in Atamirzayeva and considering the “three significant connections to the
United States” the plaintiff relied on to establish standing in Turney, the court in Doe concluded
plaintiff’s assertions “are not sufficient to establish plaintiff’s substantial connections to the
United States.” Id. at 576. Plaintiff failed to establish substantial connections with the United
States solely through his “agreement and subsequent relationship with United States intelligence
operatives” to provide covert action. Id at 582. The court in Doe concluded a plaintiff must be
able to show “connections to the United States independent of [plaintiff’s] claim… [o]therwise,
the test would be ‘eviscerated’ because ‘all alien plaintiffs asserting a takings claim would
necessarily meet it.’” Id. at 575 (internal citations omitted); see also Al-Qaisi v. United States,
103 Fed. Cl. 439, 444 n.5 (2012) (citing Doe as “instructive” of when a foreign national in a
foreign country demonstrates “significant connections” with the United States sufficient to have
standing to sue, as the plaintiff in Doe “was recruited by the United States to help during the war
in Iraq, attended meetings with many different officers and embassy officials, and generally held
‘extensive voluntary contacts’ with the United States.”)

        More recently, in Kuwait Pearls, the Court of Federal Claims applied the Federal
Circuit’s “substantial connections” test as articulated in Atamirzayeva to rule a foreign
corporation sufficiently pleaded substantial connections with the United States to establish
standing to assert a claim under the Fifth Amendment. Kuwait Pearls Catering Co., WLL v.
United States, 145 Fed. Cl. 357, 365–67 (2019). The plaintiff in Kuwait Pearls, a subcontractor
who provided dining services to the United States military in Iraq, brought a takings claim when
the government “physically exclude[ed] [plaintiff] from a temporary dining facility . . . its
predecessor built and [plaintiff] operated” and “prevent[ed] [plaintiff’s] continued performance
under its subcontract.” Id. at 360. The government argued the Kuwait Pearls plaintiff lacked

                                                -9-
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 10 of 26




standing to bring a taking claim “because it has not alleged the required substantial connections
with the United States.” Id. at 366. Rejecting the government’s argument the plaintiff had not
demonstrated adequate “substantial connections,” the court in Kuwait Pearls noted the plaintiff
“established its voluntary business connections with the Army and direct involvement serving
the United States military.” Id. In addition, the court noted the government “relied heavily” on
plaintiff “to feed United States troops in both Iraqi wars” and plaintiff’s “long history with the
United States Government and is in direct privity of contract with the United States Government
on various other contracts.” Id. at 367. “Based on the record as a whole,” this court concluded
plaintiff established substantial connections with the United States “sufficient to assert a claim
for compensation under the Takings Clause.” Id.

       B. The Statute of Limitations under 28 U.S.C. § 2501

        28 U.S.C. § 2501 creates a six-year statute of limitations for civil actions against the
United States, measured from “the time a right of action first accrues.” FloorPro, Inc. v. United
States, 680 F.3d 1377, 1380 (Fed. Cir. 2012). “In general, a cause of action against the
government accrues ‘when all the events have occurred which fix the liability of the Government
and entitle the claimant to institute an action.’” Id. at 1381 (citing Goodrich v. United States,
434 F.3d 1329, 1333 (Fed. Cir. 2006)). Whether “the pertinent events” necessary to fix liability
against the government and begin the statute of limitations period is an objective standard; “a
plaintiff does not have to possess actual knowledge of all the relevant facts in order for the cause
of action to accrue.” Fallini v. United States, 56 F.3d 1378, 1380 (Fed. Cir. 1995). The statute
of limitations begins to run once “all events necessary to fix the alleged liability of the
government . . . ha[ve] occurred,” regardless of the knowledge of one or both of the parties.
FloorPro, 680 F.3d at 1381. Claims brought under the Fifth Amendment are limited by the six-
year statute of limitations, and “a claim alleging a Fifth Amendment taking accrues when the act
that constitutes the taking occurs.” Ingrum v. United States, 560 F.3d 1311, 1314 (Fed. Cir.
2009); see also Steel Imp. & Forge Co. v. United States, 174 Ct. Cl. 24, 29–30 (1966) (“It is
axiomatic that a cause of action for an unconstitutional taking accrues at the time the taking
occurs.”). The statute of limitations under 28 U.S.C. § 2501 is jurisdictional and thus not subject
to equitable tolling principles. FloorPro, 680 F.3d at at 1382.

                i. When the Statute of Limitations on a Fifth Amendment Takings Claim
                   Begins to Run

        A Fifth Amendment taking generally occurs when the government deprives an owner of
the use and enjoyment of his or her property. United States v. Causby, 328 U.S. 256, 261–62
(1946); see also Pete v. United States, 531 F.2d 1018, 1031 (Ct. Cl. 1976) (“Property is legally
taken when the taking directly interferes with or substantially disturbs the owner’s use and
enjoyment of the property.”) In determining when a cause of action for the taking of personal
property by the government first accrues, “neither actual physical control or custody by the
Government. . . nor the absence of such factors. . . is necessarily conclusive.” Cuban Truck &
Equipment Co. v. United States, 166 Ct. Cl. 381, 388 (1964). The “guiding questions” a court
must consider are: (1) whether the Government “acquired effective control over the property
which it seeks to utilize for a public purpose”; and (2) if the government has acquired effective
control, “when the extent of the taking, or the kind and quantity of the property appropriated, [is]

                                               - 10 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 11 of 26




determined and determinable.” Id. at 388–89. In Cuban Truck & Equipment Co., the Federal
Circuit determined the point at which the government had acquired effective control over the
property at issue as the date “there were no further steps which would have given the
[government] greater control over the trucks than it had.” Id. at 390. At that point, “plaintiff
could immediately have brought suit” for the value of the property taken. Id. at 391. When the
government makes a declaration of the taking of public property on a date after actually taking
control of the property, the Supreme Court has made clear the date the statute of limitations
begins to run is “the [earlier] date on which the Government entered and appropriated the
property to public use” rather than the date of the later public statement. United States v. Dow,
357 U.S. 17, 23 (1958).

        To calculate when the statute of limitations starts to run, courts look at the date the
government first “interferes with a plaintiff’s property rights.” Katzin v. United States, 120 Fed.
Cl. 199, 214 (2015). “To rise to the level of a taking, . . . such interference [with plaintiff’s
property rights] must be ‘so complete as to deprive the owner of all or most of his interest in the
subject matter.’” Nat’l Food & Beverage Co., Inc. v. United States, 105 Fed. Cl. 679, 695 (2012)
(quoting R.J. Widen Co. v. United States, 357 F.2d 988, 993 (Ct. Cl. 1966)). Notices or threats
of a potential taking “by themselves do not suffice” to trigger the statute of limitations, and a
takings claim “does not accrue based on the United States’ ‘mere assertion of title.’” Katzin, 120
Fed. Cl. at 214 (quoting Cent. Pines Land Co. v. United States, 107 Fed. Cl. 310, 325 (2010));
see also Etchegoinberry v. United States, 114 Fed. Cl. 437, 475 (2013) (“For a physical taking,
the act that causes the taking also causes the accrual of a takings claim.”). Similarly, this court
has previously ruled a “temporary imposition” may not be enough to “deprive [plaintiff] of all or
even most of its interest in the property.” Nat’l Food & Beverage Co., Inc., 105 Fed. Cl. at 696.
For example, the court in Katzin ruled “public documents and meetings from the 1980s” and the
“placement of signs” which expressed federal ownership of the plaintiffs’ land are not sufficient
to “constitute an evident interference with [the plaintiffs’] property rights.” Katzin, 120 Fed. Cl.
at 214. Instead, the question is whether the government “[does] anything that interfered with the
[plaintiffs’] use, enjoyment, and marketability of the subject property.” Id. at 215. The court in
Katzin found the first instance of actual interference with the use and enjoyment of the plaintiffs’
property did not occur until the government’s claim on the property resulted in prospective
purchasers refusing to proceed with the sale. Id. At such a point, the government’s action
“rendered the subject property inalienable as a practical matter.” Id.

               ii. The Accrual Suspension Rule

        Under the “accrual suspension rule,” the accrual of a claim against the United States “will
in some situations be suspended when an accrual date has been ascertained, but the plaintiff does
not know of the claim.” Ingrum, 560 F.3d at 1314. In such an instance, the accrual will be
suspended “until the claimant knew or should have known that the claim existed.” Martinez v.
United States, 333 F.3d 1295, 1319 (Fed. Cir. 2003) (en banc). The accrual suspension rule
derives from the use of the term “accrues” in § 2501 and is therefore a matter of statutory
interpretation rather than of equitable tolling. Id. A plaintiff’s ignorance or “excusable neglect”
of the existence of a claim against the government “is not enough to suspend the accrual of a
claim.” Id. at 1318. Instead, the accrual date of a cause of action will be suspended in only two
circumstances: (1) the plaintiff can show the “defendant has concealed its acts with the result that

                                               - 11 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 12 of 26




plaintiff was unaware of their existence”; or (2) the plaintiff’s injury was “inherently
unknowable” at the time the cause of action accrued. Id. at 1319. A government action cannot
be said to constitute an “inherently unknowable activity” if it is an “open and notorious activity”
sufficient to put the plaintiff on notice of a possible injury to its property rights. Ingrum, 560
F.3d at 1315. A landowner “will be deemed to be on inquiry of activities that are openly
conducted on his property,” even if the landowner doesn’t visit the property or have actual
knowledge of the events. Id. at 1316. The Federal Circuit has described the “inherently
unknowable” standard as a “strict standard” which does not apply whenever the government’s
actions related to the plaintiff’s property are open and notorious. Id. at 1317; see also Martinez,
333 F.3d at 1303 (stating a claim accrues under § 2501 “when ‘all events have occurred to fix the
Government’s alleged liability, entitling the claimant to demand payment and sue here for his
money.’”) (quoting Nager Elec. Co. v. United States, 177 Ct. Cl. 234, 240 (1966)).

        In applying the “inherently unknowable” circumstance of the accrual suspension rule, the
Court of Federal Claims has stated “that a claim is ‘inherently unknowable’ when there is
nothing to alert one to the wrong at the time it occurs.” Petro-Hunt, L.L.C. v. United States, 90
Fed. Cl. 51, 61 (2009); see also Tex. Nat. Bank v. United States, 86 Fed. Cl. 403, 414 (2009)
(“The phrase ‘inherently unknowable’ has been construed to mean that the factual basis for the
claim is ‘incapable of detection by the wronged party through the exercise of reasonable
diligence.’”) (quoting Ramirez-Carlo v. United States, 496 F.3d 41, 47 (1st Cir. 2007)). The rule
will not apply where “all the relevant facts were known” but “the meaning of the law was
misunderstood.” Catawba Indian Tribe of S.C. v. United States, 982 F.2d 1564, 1572 (Fed. Cir.
1993) (emphasis omitted). It is also “not necessary that the plaintiff obtain a complete
understanding of all the facts before the tolling ceases and the statute begins to run.” Hopland
Band of Pomo Indians v. United States, 855 F.2d 1573, 1577 (Fed. Cir. 1988). A plaintiff must
instead make “reasonable inquiry” into the facts underlying the taking claim, “exercise
diligence,” and “take reasonable steps to look into” any facts which would put the plaintiff on
notice of the taking. Tex. Nat. Bank, 86 Fed. Cl. at 414.

IV.    Parties Arguments

        In support of its motion to dismiss pursuant to RCFC 12(b)(1), the government argues
plaintiff filed its complaint more than six years after the alleged taking occurred and therefore
this Court lacks jurisdiction to hear the claims under 28 U.S.C. § 2501. See Mot. to Dismiss at 9.
Plaintiff filed its complaint in November 2019, and the government claims the complaint alleges
government interference with plaintiff’s property rights sufficient to constitute a taking “in July
2013, more than six years before [plaintiff] filed this lawsuit.” Id. According to the government,
by July 2013 “[t]here were no further steps that would have given the Government greater
control over [plaintiff’s] property than it had at that time.” Id. As an alternative ground for its
motion to dismiss, the government argues the property is outside U.S. territory and plaintiff, as a
“foreign company seeking compensation for the taking of foreign property,” did not plead the
necessary substantial connections with the United States to establish standing to sue for an
alleged violation of the Fifth Amendment. Mot. to Dismiss at 6.

        In response, plaintiff argues the Court has jurisdiction to hear its claims. It asserts the
statute of limitations did not begin to run until December 2013 at the earliest, either because the

                                               - 12 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 13 of 26




claim did not accrue or because plaintiff was unaware of a potential claim against the
government for the taking of its property. Pl.’s Resp. at 6–7. In support of this position, plaintiff
points to various statements made by government employees throughout the summer and fall of
2013, which it claims “delayed or suspended” the accrual of the takings claim for statute of
limitations purposes. Id. at 5–11. Plaintiff also argues its relationship with the United States
through a subcontract for the development of a project built on behalf of the USACE and subject
to USACE oversight and restrictions creates sufficient connections to the United States to give it
standing to bring a claim under the Fifth Amendment. Id. at 11–13.

V.     Plaintiff’s Supplemental Paper

        During oral argument, the Court raised a factual question regarding whether plaintiff had
“any other connectivity with the United States in the past . . . other than the project of work that
is described. . . in the complaint.” Transcript (“Tr.”), ECF No. 25 at 24:5–9. The parties did not
discuss this question in their briefing prior to oral argument. See generally Am. Compl.; Mot. to
Dismiss; Pl.’s Resp. As suggested by the government, these facts—addressing whether plaintiff
has connections with the United States separate from the facts underlying the alleged taking—are
imperative to whether plaintiff has substantial connections with the United States, because
plaintiff must show connections to the United States that are independent of the claim at issue.
Id. at 19:7–25. Plaintiff’s counsel was not prepared to provide such information at oral
argument. Id. at 25:7–12.

         Following oral argument, plaintiff moved for the Court’s leave to file a supplemental
paper answering the Court’s question regarding whether plaintiff had previous connections with
the United States before the present subconstruct. See Pl.’s Mot. for Leave and infra discussion
in FN 7. Plaintiff proposes to supplement the record with “15 additional U.S. Government-
funded projects in which Plaintiff participated as a prime contractor or subcontractor.” Id. at 1.
Plaintiff indicates the supplemental information “is provided as a direct response to a factual
question posed by the Court and raised by the Government’s attempted distinction of a case
relied upon by Plaintiff.” Id. The government objects to plaintiff’s proposed supplemental
paper, arguing it is untimely and does not aid the Court’s analysis. Def.’s Resp. to Pls.’s Mot.
for Leave at 1. The government does not cite any law to support plaintiff’s supplemental paper
being stricken as untimely but simply argues plaintiff “had ample opportunity to present
argument and information to the Court relating to its standing and should not now be permitted
to further delay resolution of the Government’s motion.” Id. at 3. The government further
argues plaintiff’s supplemental paper does not aid the Court’s analysis because the supplemental
information reflects plaintiff’s reliance on Kuwait Pearls, a case the government notes “is not
controlling authority in this case” and which the government believes “cannot serve as a basis for
establishing standing because it was wrongly decided” or, at least, is “factually distinguishable.”
Id. at 3. The government does not contend it is prejudiced by allowing plaintiff’s supplemental
paper or point to any law forbidding plaintiff from supplementing the record at this stage of
litigation. See generally id.

        The question whether plaintiff had prior connections with the United States independent
of plaintiff’s claim was first raised sua sponte by the Court during oral argument when
discussing Doe v. United States with the government. Tr. at 19:7–13; see also Doe v. United

                                               - 13 -
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 14 of 26




States, 95 Fed. Cl. 546, 575 (2010) (“Plaintiff must show connections to the United States
independent of his claim. The text of the Supreme Court's opinion in Verdugo–Urquidez
supports this ruling.”). The government cited Doe in its motion to dismiss but did not raise the
issue that Doe requires “plaintiff must show connections to the United States that are
independent of his claim.” See Mot. to Dismiss at 11, 12, 15.4 Contrary to the government’s
allegation plaintiff could have provided the information to the Court earlier, it was not until oral
argument that plaintiff was first put on notice its prior connections to the United States could be
a relevant issue.

        The government’s second argument is plaintiff is merely rehashing arguments based on
Kuwait Pearls and therefore plaintiff’s supplementary information does not aid the Court’s
analysis. Def.’s Resp. to Pls.’s Mot. for Leave at 3. Plaintiff submitted the paper to specifically
answer the Court’s question, which was prompted by a discussion between the Court and the
government on Doe v. United States. See Tr. at 24:5–9, 19:7–25. The Court does not find such
information duplicative because the record prior to the supplemental paper was missing
plaintiff’s connections with the United States before the SI HAH contract. Without reaching the
merits of whether plaintiff’s reliance on Kuwait Pearls is legally sound, the Court disagrees with
the government’s argument plaintiff’s supplemental paper does not aid the Court’s analysis.
Rather, plaintiff’s supplemental paper reflects information similar to what was considered by the
Kuwait Pearls court in concluding substantial connections existed. See Kuwait Pearls Catering
Co., WLL v. United States, 145 Fed. Cl. 357, 365–67 (2019). Indeed, the parties’ arguments
based on Kuwait Pearls, though not determinative, substantively aid the Court’s analysis of
whether plaintiff has substantial connections with the United States. See infra. Accordingly, the
Court grants plaintiff’s motion for leave to file its supplemental paper and thereby considers the
information in plaintiff’s proposed supplemental paper. See e.g. King v. United States, No. 18-
1115C, ECF No. 67 (Fed. Cl. Aug. 31, 2020) (granting a similar motion on the ground of good
cause shown and finding no prejudice to the non-moving party); System Fuels, Inc. v. United
States, No. 03-2623C, ECF No. 54 (Fed. Cl. Jan. 28, 2005) (same); see also infra discussion in
FN 7.

VI.      Plaintiff’s Substantial Connections with the United States

        The Supreme Court has consistently rejected “the view that every constitutional provision
applies wherever the United States Government exercises power.” United States v. Verdugo-
Urquidez, 494 U.S. 259, 268 (1990). Indeed, “[t]he Supreme Court has long taken the view that
the Constitution is subject to territorial limitations.” Atamirzayeva v. United States, 524 F.3d
1320, 1322 (Fed. Cir. 2008); see also Verdugo-Urquidez, 494 U.S. at 269. Referencing
Verdugo-Urquidez, the Federal Circuit in Atamirzayeva upheld the trial court’s reliance on the
“substantial connection test” to determine whether plaintiff had a right to relief under the Fifth
Amendment. Atamirzayeva, 524 F.3d at 1325-26. The Federal Circuit held there is no “blanket


4
 In its motion to dismiss, the government cited Doe v. United States to argue plaintiff failed to plead a substantial
connection with the United States to bring a takings claim under the Fifth Amendment, because plaintiff “[does not]
allege[] that it had a direct contractual relationship with the United States, nor does it allege that the Afghan
National Army Regional Military Training Center was considered to be American territory or property (and it was
not).” See Mot. to Dismiss at 11, 12, 15 (citing Doe v. United States, 95 Fed. Cl. 546, 569, 575).

                                                       - 14 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 15 of 26




rule that the Fifth Amendment protects the foreign property of citizens of every foreign country
without regard to their connections with the United States.” Id. at 1328.

         The government contends the Court should dismiss plaintiff’s takings claim because, “as
a foreign company alleging the taking of property in a foreign country,” plaintiff “fail[s] to allege
the substantial connection with the United States necessary to invoke the Fifth Amendment’s
Takings Clause.” Mot. to Dismiss at 11. Plaintiff does not dispute it is “a foreign subcontractor
providing services” to the United States in Afghanistan. Pl.’s Resp. at 12. Plaintiff argues
instead it has sufficiently pled a substantial connection with the United States by showing it was
“directly involved with the USACE personnel regarding the contract through weekly meetings
and . . . was subject to U.S. Government’s control, authority, supervision and requirements.” Id.
at 12–13. The government agrees with plaintiff’s factual summary on the “control, authority,
and supervision” that the United States had over plaintiff. Tr. at 29:3–10. The government,
however, insists plaintiff’s contractual connections are with the Afghanistan government, and
plaintiff’s subcontract with the United States, as being governed by Afghanistan law, does not
confer standing to plaintiff in this Court. Id. at 29:24–30:18. According to the government,
plaintiff does not have a substantial connection with the United States because plaintiff (1) has
no alleged previous voluntary connections with the United States and (2) has no alleged direct
relationship with United States in this case. Id. at 6:3–9.

       A. Plaintiff’s Connection with the United States in the Project Giving Rise to
          Plaintiff’s Claim

         The government argues Atamirzayeva and Kuwait Pearls both require “a direct
relationship with the United States” to establish a substantial connection. Tr. 6:14–25 (citing
Atamirzayeva, 524 F.3d 1320 (Fed. Cir. 2008), Kuwait Pearls Catering Co., WLL v. United
States, 145 Fed. Cl. 357 (2019)). In particular, the government explains “direct contacts that the
Court in Kuwait Pearls found [are] . . . the United States . . . had direct management of the
plaintiff’s performance of its contract, such that it restricted the plaintiff’s autonomy to perform
its services. The United States [in Kuwait Pearls] had ‘complete control’ over . . . a number of
the plaintiff’s services.” Tr. at 16:9–15. The government argues the connections plaintiff pled in
the complaint, including “[plaintiff’s] subcontract with HLH, . . . the fact that the USACE had
overall supervision of the construction project[,] and that payment originated from USACE,” fail
to prove “[plaintiff] provided any services directly to the United States” and therefore fail to
establish plaintiff has sufficient substantial connections with the United States. Mot. to Dismiss
at 14.

         In Atamirzayeva, the Federal Circuit found plaintiff had no substantial connection with
the United States because she “ha[d] not pleaded any relationship, business or otherwise, with
the United States,” and her only connections with the United States were “that her cafeteria was
adjacent to the U.S. Embassy and that embassy officials directed the seizure.” Atamirzayeva,
524 F.3d at 1328. The Atamirzayeva court upheld the application of the “substantial connection
test” to determine a foreign plaintiff’s right to relief under the Fifth Amendment, and, by
interpreting Turney, provides certain examples of possible “substantial connections” with the
United States. Id. at 1326, 1328. The Federal Circuit did not set out the examples in Turney as a
set of requirements lower courts must follow to determine what constitutes a “substantial

                                               - 15 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 16 of 26




connection,” but rather instructed each analysis of whether substantial connections exist must
depend on whether plaintiff has a right to seek just compensation “under the facts of that case.”
Id. at 1328.

        The government argues Atamirzayeva mandates “a direct relationship with the United
States” to establish substantial connections. Tr. 6:14–25. Atamirzayeva does not require “a direct
relationship with the United States,” or provide any other rigid requirement for specific type of
relationship, to establish a substantial connection between plaintiff and the United States. See
Atamirzayeva, 524 F.3d at 1327–29. Instead of drawing a hasty conclusion based on a single
dispositive factor, the Court examines the totality of “the facts of [this] case” to decide whether
plaintiff has a right to seek just compensation. Id.

        As suggested by both parties, the facts of this case are most similar to the facts of Kuwait
Pearl, the first case from this court finding a foreign subcontractor has standing to sue the United
States in a Fifth Amendment takings case. Indeed, the government cannot identify a case finding
a subcontractor on a project to benefit the United States does not have standing to sue under the
substantial connections test. Tr. at 17:12–19 (When asked by the Court if the government “can
point to [any example case] where a plaintiff who was a genuine subcontractor with the United
States could not establish standing,” counsel for the government answered he was not aware of
one “in the context of a foreign subcontractor bringing a Fifth Amendment takings claim.”). The
Kuwait Pearls court analyzed and distinguished Atamirzayeva from the facts before it, noting,
unlike “the plaintiff in Atamirzayeva [who] had failed to plead ‘any relationship, business or
otherwise, with the United States,’” the plaintiff in Kuwait Pearls “has established its voluntary
business connections” with the United States military. 145 Fed. Cl. at 366 (emphasis omitted).
The court in Kuwait Pearls found sufficient voluntary business connections with the United
States by considering the following facts: plaintiff provided dinning services directly to the
United States military on a United States base under a subcontract; a government official
approved the subcontract; and plaintiff’s services were funded through the primary contact with
the United States. Id. at 366–367.

        Plaintiff’s alleged injury in this case stems from a construction project in Afghanistan, in
which plaintiff was an approved subcontractor for the USACE. Am. Compl. at ¶ 5–9. Plaintiff’s
employees and representatives “attended and participated in the weekly meetings with USACE
personnel regarding the project.” Zaland Declaration at 1. Plaintiff’s job site was subject to the
control of the U.S. Army and USACE, and the United States restricted access to the job site only
to authorized individuals. Id. Plaintiff’s work was also subject to “inspection, testing and,
ultimately, acceptance by the United States and the health and sanitary requirements of the
USACE.” Am. Compl. at ¶ 9. Plaintiff’s payments were subject to retainage to be determined
and invoked by the United States government. Tr. at 10:4–6. The Kuwait Pearls court relied on
similar facts to find the existence of a substantial connection between plaintiff and the United
States. See Kuwait Pearls, 145 Fed. Cl. at 366–367. Based on the factual similarities between
Kuwait Pearls and this case, and the fact the court in Kuwait Pearls found sufficient substantial
connections existed to establish standing, the Court finds Kuwait Pearls does not support the
government’s argument plaintiff does not have a substantial connection with the United States
due to a lack of a direct relationship with the government.



                                               - 16 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 17 of 26




       B. Plaintiff’s Connections with the United States Separate from the Project Giving
          Rise to Plaintiff’s Claim

        The government argues plaintiff must have “previous voluntary connections” and “direct
relationship” with the United States to establish substantial connections. Tr. at 6:6–9. In
particular, the government contends plaintiff’s connection with the United States cannot “solely
be the injury . . . [or] the conduct that gives rise to the claim.” Tr. at 20:5–9. Instead, plaintiff
must have “an overarching relationship, . . . work unrelated to the claim and communications
unrelated to the claim” with the United States. Tr. at 21:4–6. In advocating for this approach,
the government urges the Court to consider whether the plaintiff had “a long history with the
United States [g]overnment” and was “in direct privity of contract with the United States
[g]overnment on various other contracts” or was “a preferred vendor of the United States
[m]ilitary.” Tr. at 16:16–21; see also Mot. to Dismiss at 14–15.

        The government’s “previous voluntary connections” argument is rooted in the Supreme
Court’s Verdugo-Urquidez decision, Tr. at 7:5–14, where the Court found Verdugo-Urquidez, a
citizen and resident of Mexico, “had no previous significant voluntary connection [prior to his
extradition] with the United States,” and as such, lacked substantial connections sufficient to
claim Fourth Amendment protections. Verdugo-Urquidez, 494 U.S. 259 at 271. The Kuwait
Pearls court applied Verdugo-Urquidez in the context of a foreign subcontractor working for the
United States abroad. Kuwait Pearls, 145 Fed. Cl. at 360, 367. In Kuwait Pearls, the fact
“[plaintiff] has a long history with the United States [g]overnment and is in direct privity of
contract with the United States [g]overnment on various other contracts” supported the court’s
finding plaintiff had adequate substantial connections with the United States. Id. at 367.

        This court further applied Verdugo-Urquidez to analyze if a foreign national can bring a
takings claim for property located abroad in Doe v. United States. 95 Fed. Cl. 546, 575 (2010).
In Doe, plaintiff was an Iraqi citizen claiming the Coalition Forces occupied his property without
fair compensation during the United States’ military actions in Operation Iraqi Freedom. Id. at
551–52. The court in Doe found all of the plaintiff’s alleged connections with the United States
were related to the incident giving rise to plaintiff’s claims, and therefore held: “[T]he
circumstances that underlie plaintiff’s takings claim do not satisfy the Verdugo–Urquidez
substantial connections test. Otherwise, the test would be eviscerated because all alien plaintiffs
asserting a takings claim would necessarily meet it.” Id. at 575 (citation omitted).

         In this case, plaintiff entered into a 2011 agreement to serve as a subcontractor for a SI-
HAH contract with the USACE, an agreement which ultimately led to plaintiff’s claim. Am.
Compl. at ¶ 7. Beginning at least seven years prior to the SI-HAH work, and ranging from 2004
to 2011, plaintiff maintained a long-term business relationship with the United States
government. See generally Pl.’s Supp. Paper. Between 2004 and 2006, plaintiff completed four
USAID-funded construction projects as a subcontractor. Id. at 2. Starting in 2007, plaintiff
worked directly with the United States as a primary contractor for a wide range of projects. For
each project plaintiff worked as the primary contractor detailed in the record, plaintiff received a
letter of recommendation or a memorandum of appreciation from the United States government
recognizing plaintiff’s contribution and quality of work. See e.g. Supp. Paper Ex. at Ex. E, Ex.
F. In a letter of recommendation from the DOD dated 7 October 2007, the officer wrote

                                                - 17 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 18 of 26




“[plaintiff] is highly recommended for future CMO / CERP funded projects sponsored by
Coalition Forces.” Supp. Paper Ex. at Ex. F. Additionally, in a letter of recommendation from
the DOD dated 1 February 2009, a United States military officer wrote “[plaintiff] has
maintained a business relationship with Coalition Forces in Afghanistan for many years” and
“[plaintiff’s] work . . . have been some of the best work I have seen throughout almost two years
spent in Afghanistan.” Supp. Paper Ex. at Ex. I.

        At least between 2007 and 2011, plaintiff was in direct privity of contract with the United
States government on various contracts. See supra. As demonstrated by the letters and
memorandums plaintiff received, plaintiff was a preferred vendor of the United States for
construction projects in Afghanistan. Unlike Atamirzayeva where plaintiff’s only connection
with the United States was her cafeteria allegedly being seized at the United States embassy’s
direction, 524 F.3d at 1328, the record shows plaintiff has “previous significant voluntary
connection [prior to the current dispute] with the United States.” Verdugo-Urquidez, 494 U.S. at
271 (1990). In other words, this case is dissimilar from the situation in Atamirzayeva where the
United States allegedly came out of blue and took plaintiff’s property. Atamirzayeva, 524 F.3d
at 1329. Instead, as in Kuwait Pearls, these facts—showing “[plaintiff] has a long history with
the United States [g]overnment and is in direct privity of contract with the United States
[g]overnment on various other contracts”—support a finding that plaintiff has substantial
connections with the United States. Kuwait Pearls, 145 Fed. Cl. at 367. Plaintiff has alleged
sufficient facts to show its connections with the United States exist beyond only the USACE
subcontract giving rise to plaintiff’s claims. Plaintiff’s relationship with the United States
satisfies the Verdugo–Urquidez substantial connections test, as plaintiff had “previous significant
voluntary connection [prior to the alleged takings] with the United States.” Verdugo-Urquidez,
494 U.S. at 271.

       C. The United States Community

        The government further argues, for a foreign citizen to receive constitutional protection,
the substantial connection test in Verdugo-Urquidez requires plaintiff to have “sufficient
connections with the United States to be considered part of the community.” Tr. at 14:19–20.
Plaintiff agrees with the government’s characterization of Verdugo-Urquidez as imposing such a
“community” requirement and contends plaintiff is part of the U.S. community by willingly
“going into a U.S.-funded project in Afghanistan” and “putting [itself] at the U.S. government’s
whim.” Tr. at 33:20–23, 32:23–25. Between 2004 and 2011, plaintiff worked for the Army to
reconstruct and repair various local infrastructures damaged during the war. See generally Pl.’s
Supp. Paper. For example, in 2007, plaintiff helped the Army to restore a high school in the Jaji
District of Afghanistan after it was damaged by fire from the Pakistani military. Id. at 3. In
2009, plaintiff worked on clearing snow and ice for the Army from Tera Pass in the Logar
Province of Afghanistan. Id. at 4. The Army described plaintiff’ work as “unparalled thus far”
because it “resulted in zero casualties due to road conditions in the Tera Pass this year, down
from 18 the year before.” Supp. Paper Ex. at Ex. I. Plaintiff noted at oral argument local
companies working in Afghanistan “at the behest and with the funding of the U.S. Government”
were “choosing a side and . . . putting your company and yourself and your family at risk from
people who didn’t want the U.S. there.” Tr. at 33:16–25. Plaintiff also points to the special
preference for U.S. visas Afghan subcontractors receive as a result of the U.S. government

                                              - 18 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 19 of 26




recognizing their “work at the behest and with the funding of the U.S. [g]overnment” and thus
including them into the U.S. community. Tr. at 33:20–34:3.

        In Verdugo-Urquidez, the Supreme Court stated “‘the people’ protected by the Fourth
Amendment, and by the First and Second Amendments, and to whom rights and powers are
reserved in the Ninth and Tenth Amendments, refers to a class of persons who are part of a
national community or who have otherwise developed sufficient connection with this country to
be considered part of that community.” Verdugo-Urquidez, 494 U.S. at 265 (citing United States
ex rel. Turner v. Williams, 194 U.S. 279, 292 (1904)). While the majority contrasted the
language of these Amendments with “the words ‘person’ and ‘accused’ used in the Fifth and
Sixth Amendments regulating procedure in criminal cases,” Justice Kennedy emphasized the
importance of the distinction between constitutional claims raised by citizens and those raised by
“noncitizens who are beyond our territory.” Id. at 276 (Kennedy, concurring). The Federal
Circuit applied Verdugo-Urquidez to Fifth Amendment takings claims brought by a foreign
citizen for oversea properties and upheld the requirement of the “substantial connection test” in
such settings. Atamirzayeva, 524 F.3d at 1325–26. While the Federal Circuit did not elaborate
on the meaning of the term “United States community” in the context of a Fifth Amendment
takings claim, it instructed lower courts to consider whether a foreign plaintiff has a right to seek
just compensation under the facts of each particular case. Id. at 1328.

         As discussed supra, the Court finds plaintiff has satisfied the substantial connection test
of Verdugo-Urquidez and Atamirzayeva by demonstrating sufficient facts related to its
connections with the United States. Whether plaintiff can be considered part of the United States
community is therefore not a dispositive factor for this issue, particularly when there is no clear
precedent defining what it means to be a member of the “United States community” sufficient to
give this Court jurisdiction over a Fifth Amendment takings claim brought by a foreign national
related to alleged government actions in a foreign country. Nevertheless, as the parties both
advance relevant arguments, the Court makes the following observation. Plaintiff was involved
in at least 15 contracts with the United States between 2004 and 2012, eight of which plaintiff
was the primary contactor dealing directly with the government. Pl.’s Supp. Paper at 1. Plaintiff
has received numerous letters of recommendation and appreciation from the United States
government for completing those projects. For example, one letter issued by the Army on 16
November 2008 recognized plaintiff’s work “help[ed] the people of Logar Province improve
their quality of life and increase the legitimacy of the Afghan government.” Supp. Paper Ex. at
Ex. J. Another letter from the DOD dated 7 October 2007 stated “[plaintiff] is highly
recommended for future CMO / CERP funded projects sponsored by Coalition Forces.” Supp.
Paper Ex. at Ex. F. Additionally, in a letter dated 1 February 2009, a U.S. army officer wrote
“[plaintiff] has maintained a business relationship with Coalition Forces in Afghanistan for many
years” and “[plaintiff’s] work . . . have been some of the best work I have seen throughout
almost two years spent in Afghanistan.” Supp. Paper Ex. at Ex. I. These communications
demonstrate the government’s recognition of plaintiff’s contribution to the government’s
overseas projects. As plaintiff’s attorney noted during oral argument, “[i]t was part of the
overarching policy of the government to foster economic development in Afghanistan and . . .
build the country, build its economy, build allies.” Tr. at 33:10–13. The government indeed
acknowledged and appreciated plaintiff’s assistance in the government’s efforts in Afghanistan.
See generally Supp. Paper Ex. The Court accordingly observes the facts currently in the record

                                               - 19 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 20 of 26




strongly support plaintiff being considered part of the United States community. See Verdugo-
Urquidez, 494 U.S. at 265.

       D. Conclusion on Plaintiff’s Substantial Connections with the United States

         The Court disagrees with the government’s argument plaintiffs must establish substantial
connections through a showing of “a direct relationship with the United States,” or under any
other rigid requirement for certain type of relationship. Instead of drawing a hasty conclusion
based on a single dispositive factor, the Court examines the totality of “the facts of [the] case” to
decide whether plaintiff has a right to seek just compensation. See Atamirzayeva, 524 F.3d at
1328. Here, the Court finds plaintiff satisfies the Verdugo–Urquidez substantial connection test
based on at least the following facts: (1) plaintiff was an approved subcontractor with frequent
interactions with the government during its work on the contract giving rise to plaintiff’s claim;
(2) plaintiff was in direct privity of contract with the United States on various contracts and was
a preferred vendor of the United States for construction projects in Afghanistan, demonstrating
plaintiff’s connections with the United States went beyond the USACE subcontract that gives
rise to plaintiff’s claims; and (3) plaintiff was repeatedly recognized and appreciated by the
government for plaintiff’s contributions to the government’s overseas efforts in Afghanistan,
which supports plaintiff being considered part of the United States community. Verdugo-
Urquidez, 494 U.S. at 265, 271; see also Kuwait Pearls, 145 Fed. Cl. at 366–367. Accordingly,
construing the record before the Court in the light most favorable to plaintiff, the Court finds
plaintiff has met the burden to overcome the jurisdictional requirement at the motion to dismiss
stage, as plaintiff sufficiently pleads substantial connections with the United States to establish a
standing to sue the government under the Fifth Amendment’s Takings Clause. Cedars-Sinai
Medical Center v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993), N. Hartland, L.L.C. v. United
States, 309 F. App'x 389, 391 (Fed. Cir. 2009), Atamirzayeva, 524 F.3d at 1325–26.

VII.   The Statute of Limitations

        Plaintiff filed its initial complaint on 27 November 2019. See Compl. The government
contends plaintiff’s claim is barred as untimely because the six-year statute of limitations began
to run in July 2013 when the government “open[ly] and notorious[ly]” interfered with plaintiff’s
property rights. Mot. to Dismiss at 10. Plaintiff argues its claim “did not accrue until, at the
earliest, in or about December 2013,” when plaintiff “observed ANA personnel using what it
thought to be some of its generators.” Pl.’s Resp. at 5, 6–7.

       A. The Government’s “Use and Enjoyment” of Plaintiff’s Property

        A Fifth Amendment taking generally occurs when the government deprives an owner of
the use and enjoyment of his or her property. United States v. Causby, 328 U.S. 256, 261–62
(1946). “‘[W]here the actions of the government are open and notorious . . . [the] plaintiff is on
inquiry as to its possible injury,’ and the statute of limitations begins to run.” Ingrum v. United
States, 560 F.3d 1311, 1315 (Fed. Cir. 2009) (quoting Coastal Petroleum Co. v. United States,
228 Ct. Cl. 864, 867 (1981)). To determine when a claim first accrues for the purpose of
calculating when the statute of limitations started to run, courts look at when the government first



                                                - 20 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 21 of 26




actually “interferes with a plaintiff’s property rights.” Katzin v. United States, 120 Fed. Cl. 199,
214 (2015).

        On 25 January 2012, the USACE terminated the contract with SI-HAH, and on the same
day, SI-HAH directed plaintiff to stop working on the project and vacate the premises. Am.
Compl. at ¶ 11–12. As instructed by SI-HAH, plaintiff did not remove any materials from the
construction site. Id. at ¶ 12. On 19 July 2013, plaintiff received an email from a representative
of the U.S. military informing plaintiff it had until 22 July 2013 to remove its property from the
construction site. Zaland Declaration at 21. Nevertheless, when plaintiff thereafter attempted to
approach the construction site to remove its property, U.S. government personnel told plaintiff’s
employees they could not enter the site or remove the equipment and threatened the employees
with arrest should they attempt to return. Zaland Declaration at 2.

        During oral argument, the government argued, “at that moment [in July 2013 when U.S.
government personnel denied plaintiff access to the construction site], the [g]overnment literally
had physical possession and control of [plaintiff’s] property and is alleged to have clearly
interfered with [plaintiff’s] property rights.” Tr. at 39:16–19. The government also contends its
actions in July 2013 were sufficiently “open and notorious” to put plaintiff on inquiry notice of
the government’s alleged takings, and therefore the six-year statute of limitations began to run
July 2013. Mot. to Dismiss at 10. Plaintiff contends, as it was working on the government’s
controlled-access premises and had voluntarily moved its property to the government’s restricted
jobsite as early as 2011, “the exercise of physical control and restrictions on access [to plaintiff’s
property] itself” cannot establish the appropriation in this case; instead, takings happen when
“[the government has] determine[d] . . . [it’s] not going to leave this property here anymore, [it’s]
going to go do something else with it, [or] make some other use of it.” Tr. at 46:16–47:5.
Plaintiff agrees it was deprived of the use and enjoyment of its property earlier than July 2013.
Tr. at 49:4–8 (When asked when plaintiff was deprived of the use and enjoyment of its property,
plaintiff’s counsel answered: “[plaintiff] did not have the use and enjoyment of its property after
January of 2012.”). Plaintiff contends, however, if the claim accrued by July 2013, the accrual
suspension doctrine applies to suspend the accrual date until December 2013. Tr. at 49:13–25.

        As both parties agree the government deprived plaintiff of the use and enjoyment of its
property since at least July 2013, absent events triggering the suspension of the claim accrual
date the six-year statute of limitations period for plaintiff’s claim expired July 2019. See
Causby, 328 U.S. at 261–62.

       B. The Accrual Suspension Rule
        Under the “accrual suspension rule,” the accrual of a claim against the United States “will
in some situations be suspended when an accrual date has been ascertained, but the plaintiff does
not know of the claim.” Ingrum, 560 F.3d at 1314 (citing Japanese War Notes Claimants Ass’n
v. United States, 178 Ct. Cl. 630, 634 (1967)). The “accrual suspension rule” applies when
plaintiff’s injury was “inherently unknowable” at the time the cause of action accrued. Id. at
1315. Courts have previously defined a claim as “inherently unknowable” “when there is
nothing to alert one to the wrong at the time it occurs.” Petro-Hunt, L.L.C. v. United States, 90
Fed. Cl. 51, 62 (2009); see also Tex. Nat. Bank v. United States, 86 Fed. Cl. 403, 414 (2009)
(“The phrase ‘inherently unknowable’ has been construed to mean that the factual basis for the

                                                - 21 -
         Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 22 of 26




claim is ‘incapable of detection by the wronged party through the exercise of reasonable
diligence.’”) (quoting Ramirez-Carlo v. United States, 496 F.3d 41, 47 (1st Cir. 2007)). The
plaintiff must make “reasonable inquiry” into the facts underlying the taking claim, “exercise
diligence,” and “take reasonable steps to look into” any facts which would put the plaintiff on
notice of the taking. Tex. Nat. Bank, 86 Fed. Cl. at 414.

        Plaintiff was informed by a representative of the United States military it had until 22
July 2013 to remove its property, and in fact attempted to retrieve its property on 19 July 2013,
but was denied access to the site and threatened with arrest. Zaland Declaration at 2, 21. After
plaintiff failed to retrieve its equipment in July 2013, it contacted Mr. Peter Hughes, a special
agent with the United States Special Inspector General for Afghanistan Reconstruction, for
assistance. Id. at 2. On 4 August 2013, Mr. Hughes communicated with United States military
personnel on plaintiff’s behalf and requested clarification on the dispute. Id. at 2, 22. Mr.
Hughes later informed plaintiff “he had spoken to Captain Finlay” and “would contact a USACE
commander and let [plaintiff] know what to do.” Id. at 2. On 14 September 2013, Captain
Finlay notified plaintiff he “had nothing to do with any of [plaintiff’s] property being confiscated
and that he was not directing anyone to do that.” Id. Plaintiff immediately requested contact
information for a USACE representative who could return its equipment, but never obtained the
requested information. Id. at 2–3. In December 2013, plaintiff’s CEO observed some ANA
personnel using plaintiff’s property. Id. at 3. On 24 December 2013, plaintiff met with USACE
personnel and submitted documentation related to the equipment and materials plaintiff sought to
recover. Id. The USACE then informed plaintiff it would receive the property back on 4
January 2014. Id. Nevertheless, plaintiff did not receive any of the property by 4 January
2014, and when plaintiff again attempted to contact the U.S. government, it was told the
government had given plaintiff’s properties to the ANA, and plaintiff “should not ask about this
matter anymore.” Id.5

        The government originally contended plaintiff’s claim accrued in July 2013 when
plaintiff should have been on “inquiry notice” of the government’s interference of plaintiff’s
property right. Mot. to Dismiss at 10. During oral argument, the government explained the July
2013 accrual date was deduced from the allegations on the complaint. Tr. at 54:6–11. The
government argued in the alternative the July 2013 date did not consider the email exchange
between plaintiff and U.S. government personnel—Mr. Hughes and Captain Finlay—during fall
2013, and the government argued for an accrual date of September 2013 after it accounted for
the communications. See Tr. at 65:17–19 (“But even . . . taking a generous read of these emails,
by September, [p]laintiff was on inquiry notice.”). In particular, the government cites Captain
Finlay’s response to plaintiff on 14 September 2013—“I have nothing to do with any of your
property being confiscated. I am not directing anyone to do it and I don’t know who is taking
your property”—to support the argument plaintiff was on inquiry notice that “it had a claim or a
potential claim” against the government. Tr. at 65:23–66:4, 66:13–15, 67:15–18 (“Captain
Finlay’s response, if you take at the face value, . . . it puts . . . [plaintiff] on inquiry notice that it
has a potential claim.”). Additionally, the government views plaintiff’s 4 August 2013 email, in
which plaintiff asked Mr. Hughes “[y]ou may please find a legal track for me that I could get my

5
 The Court is not able to discern from the record the exact date when the government told plaintiff it “should not
ask about this matter anymore.” See Zaland Declaration at 3.


                                                       - 22 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 23 of 26




rights or if there is any other department or agency whom are in high position that I should
register my claim for my rights,” as plaintiff was “conducting an inquiry” into its claim. Tr. at
72:17–22, 73:5–13.

        The government characterizes the communications between plaintiff and USACE
personnel in December 2013 and January 2014 as “immaterial considering everything that
happened leading up to it” and therefore inadequate to continue to suspend the accrual of
plaintiff’s claims. Tr. 68:2–3. The government contends, because none of the its statements
during the fall of 2013 “assur[ed] the [p]laintiff that it would get its property back,” the
December 2013 and January 2014 communications are “after the fact” of plaintiff already having
inquiry notice. Tr. at 71:4–16.

        If a plaintiff is on inquiry of a possible injury, the accrual suspension rule does not apply
and the statute of limitations begins to run. Ingrum, 560 F.3d at 1314 (quoting Coastal
Petroleum Co. v. United States, 228 Ct. Cl. at 867) (“The line of ‘accrual suspension’ cases
dealing with takings claims has established that ‘[w]here the actions of the government are open
and notorious ... [the] plaintiff is on inquiry as to its possible injury,’ and the statute of
limitations begins to run.”). Here, the question is whether plaintiff was, or should have been, on
inquiry notice of the government having deprived plaintiff of its property right by at least
September 2013. Id.

         In early August 2013, Mr. Hughes informed plaintiff “he had spoken to Captain Finlay”
and “would contact a USACE commander and let [plaintiff] know what to do.” Zaland
Declaration at 2. Throughout August and September 2013, plaintiff was making continuous
efforts to retrieve its property from the government by communicating with Mr. Hughes and
Captain Finlay. Id. at 18 (plaintiff’s email to Mr. Hughes on 22 August 2013 stating “you had
promised me that you will solve this matter for me but still its [sic] pending), id. (Captain
Finlay’s email to Mr. Hughes on 14 September 2013 stating “[plaintiff] just gave me a phone call
concerning some of his property that he is still trying to track down”), id. at 17–18 (plaintiff’s
email to Captian Finlay on 14 September 2013 stating government personnel are preventing
plaintiff from removing its property and “have the intention to confiscate” the property, while
also asking Captain Finlay if there is a designated person with whom plaintiff may “contact . . .
for negotiation.”). On 14 September 2013, Captain Finlay replied to plaintiff saying he was not
directing anyone to confiscate plaintiff’s property, and he did not know who was taking it. See
id. at 17. Plaintiff immediately replied by asking Captain Finlay for the correct USACE
personnel it should contact to recover its property, but Captain Finlay did not appear to respond.
Id. The record currently before the Court shows plaintiff’s conversations with government
personnel paused until December 2013, when plaintiff met with the USACE to submit
documentation regarding plaintiff’s missing equipment. Id. at 3. USACE then assured plaintiff
USACE would return the equipment on 4 January 2014. Id.

        When deciding a motion to dismiss, the Court “must accept as true all undisputed facts
asserted in the plaintiff’s complaint and draw all reasonable inferences in favor of the plaintiff.”
Acevedo v. United States, 824 F.3d 1365, 1368 (Fed. Cir. 2016) (citing Trusted Integration, Inc.
v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011)). The August and September
communications in the record demonstrate plaintiff believed the government had not yet seized

                                                - 23 -
        Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 24 of 26




its property, with plaintiff describing the matter as “pending” and seeking to “negotiate” with the
right government personnel to retrieve its property. Zaland Declaration at 17–18. The
government’s representatives, Captain Finlay and Mr. Hughes, spoke as if they were
investigating plaintiff’s request and never definitively told plaintiff it would not get the property
back. Id. Captain Finlay’s 14 September 2013 statement, which the government relied on at oral
argument to show plaintiff was on inquiry notice about its claim by at least September 2013,
shows Captain Finlay did not know what happened to plaintiff’s property and did not direct
anyone to confiscate plaintiff’s property. Zaland Declaration at 17. Similarly, plaintiff’s August
2013 email seeking to enforce its “rights” in the property, also relied on by the government to
show inquiry notice, merely reflects plaintiff’s efforts to retrieve its property from the
government-controlled site. See Zaland Declaration at 20 (Plaintiff emailed Mr. Hughes: “You
may please find a legal track for me that I could get my rights or if there is any other departments
or agency whom are in high position that I should register my claim for my rights.”). Drawing
all reasonable inferences in plaintiff’s favor, the Court agrees with plaintiff that the government’s
actions in August and September 2013 were not enough to put plaintiff on notice of the accrual
of a takings claim. See Acevedo, 824 F.3d at 1368. The government’s actions were not
sufficiently “open and notorious” to put plaintiff on inquiry of a possible injury until December
2013 at the earliest, when plaintiff observed ANA personnel using its property. Ingrum, 560
F.3d at 1314 (quoting Coastal Petroleum, 228 Ct. Cl. at 867 (1981)) (“[W]here the actions of the
government are open and notorious . . . plaintiff is on inquiry as to its possible injury . . . .”)
(internal quotation marks omitted).

         Plaintiff argues the “accrual suspension rule” suspends the accrual date of plaintiff’s
claim until December 2013 because, “[e]ven if the government had exercised dominion and
control over [p]laintiff’s property and repurposed it to some other use prior to December 2013,”
the permanent nature of the government’s action was inherently unknowable by plaintiff. Pl.’s
Resp. at 10–11. In applying the “inherently unknowable” circumstance of the accrual suspension
rule, this court has previously found “a claim is ‘inherently unknowable’ when there is nothing to
alert one to the wrong at the time it occurs.” Petro-Hunt, L.L.C., 90 Fed. Cl. at 61. A plaintiff
must make a “reasonable inquiry” into the facts underlying the taking claim, “exercise
diligence,” and “take reasonable steps to look into” any facts which would put the plaintiff on
notice of the taking. Tex. Nat. Bank, 86 Fed. Cl. at 414. Here, plaintiff made reasonable inquiry
into the government’s position regarding plaintiff’s property in August and September 2013, as
demonstrated by plaintiff’s continuous communications with U.S. government personnel. See
Zaland Declaration at 16–22. After plaintiff observed some ANA personnel using its property
and attempted further communications with the USACE in December 2013, plaintiff was
informed it would get the property back on 4 January 2014. Zaland Declaration at 3. Although
the Court is not able to discern from the record the exact date of the last communication between
plaintiff and the government, the government did not eventually fulfill its promise, and plaintiff
was eventually informed the government had given plaintiff’s property to the ANA and plaintiff
“should not ask about this matter anymore.” Id.

        In conclusion, reading all facts and drawing all reasonable inferences in plaintiff’s favor,
the government’s actions were not sufficiently “open and notorious” to put plaintiff on inquiry of
its possible injury until December 2013 at the earliest, when plaintiff observed ANA personnel
using its property. Ingrum, 560 F.3d at 1314 (quoting Coastal Petroleum, 228 Ct. Cl. at 867

                                               - 24 -
          Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 25 of 26




(1981)) (“Where the actions of the government are open and notorious . . . plaintiff is on inquiry
as to its possible injury.”). As plaintiff’s equipment was in the government’s possession since at
least 2011, the fact the government denied plaintiff access to its property in July 2013 is not
sufficient to establish inquiry notice. Indeed, the government itself, during oral argument,
acknowledged the alleged accrual date may instead be as late as September 2013. See Mot. to
Dismiss at 10; Tr. at 65:17–19. The repeated misleading or inconclusive statements by
government personnel, including the emails from Mr. Hughes and Captain Finlay informing
plaintiff they were investigating the matter, as well as the USACE’s promise that plaintiff could
receive its property back, renders the government’s taking of plaintiff’s property “inherently
unknowable” to plaintiff until December 2013 at the earliest, when plaintiff was put on inquiry
by observing ANA personnel using its property. See Ingrum, 560 F.3d at 1314–1315; see also
Petro-Hunt, L.L.C., 90 Fed. Cl. at 61–62, Tex. Nat. Bank, 86 Fed. Cl. at 414. Accordingly, the
Court finds the “accrual suspension rule” applies in this instance, and the accrual of plaintiff’s
claim against the United States was suspended until December 2013 at the earliest. Ingrum, 560
F.3d at 1314. Based on the current record, the Court is not able to ascertain the exact accrual
date at this stage in the proceeding, whether it was in December 2013 or January 2014. As
plaintiff filed the complaint on 27 November 2019, neither date bars plaintiff’s claim under the
statute of limitations.6

         C. Conclusion Regarding Statute of Limitations

        As both parties agree the government deprived plaintiff of the use and enjoyment of its
property since July 2013, plaintiff’s takings claim against the United States government would
have accrued in July 2013 absent suspension. See Causby, 328 U.S. at 261–62. The accrual
date, however, was suspended until December 2013 at the earliest due to the repeated misleading
or inconclusive statements made by government personnel rendering plaintiff’s takings claim
“inherently unknowable” to plaintiff. See Ingrum, 560 F.3d at 1314–1315; see also Petro-Hunt,
L.L.C., 90 Fed. Cl. at 62, Tex. Nat. Bank, 86 Fed. Cl. at 414. Accordingly, construing the record
before the Court in the light most favorable to plaintiff, the Court finds the six-year statute of
limitations began to run in December 2013, and plaintiff’s claim is not barred. Cedars-Sinai
Medical Center v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993), N. Hartland, L.L.C. v. United
States, 309 F. App'x 389, 391 (Fed. Cir. 2009).


6
 Plaintiff also argues the statute of limitations was stayed until at least December 2013 under the justifiable
uncertainty doctrine, which delays the accrual of a takings claim when the government promises to mitigate the
damage caused by a taking. Pl.’s Resp. at 6 (citing Prakhin v. United States, 122 Fed. Cl. 483, 490 (2015)). The
government objects to plaintiff’s reliance on the justifiable uncertainty doctrine, arguing the justifiable uncertainty
doctrine is an extension of the stabilization doctrine, and the doctrines of stabilization and justifiable uncertainty
apply solely to determine the accrual date in cases involving continuous, gradual environmental damage allegedly
caused by the government’s action. Gov’t’s Reply at 11 (citing United States v. Dickinson, 331 U.S. 745, 67 S. Ct.
1382, (1947) (applying to temporary and permanent flooding of land); Swartzlander v. United States, 142 Fed. Cl.
435, 443–44 (2019) (applying to land erosion); Prakhin v. United States, 122 Fed. Cl. 483, 485 (2015) (applying to
sand accretion); Banks v. United States, 120 Fed. Cl. 29, 36 (2015) (applying to erosion)). Plaintiff cannot identify
any cases applying the justifiable uncertainty doctrine to personal property. Tr. at 49:1–3. As discussed supra, the
Court analyzes this case under the accrual suspension rule, specifically regarding the government’s “inquiry notice”
argument and plaintiff’s “inherently unknowable” argument. The Court concludes it is not necessary to analyze
whether the statute of limitations bars plaintiff’s claims under the justifiable uncertainty doctrine, particularly when
neither party can point to an instance of this doctrine being applied in personal property claims.

                                                         - 25 -
          Case 1:19-cv-01817-RTH Document 31 Filed 04/19/21 Page 26 of 26




VIII. Conclusion

          Plaintiff pleads sufficient substantial connections with the United States to establish
standing to sue the government under the Fifth Amendment’s Takings Clause, and plaintiff’s
claim is not barred by the statute of limitations. Accordingly, the Court DENIES the
government’s motion to dismiss. The Court further GRANTS the plaintiff’s motion for leave to
file its supplemental paper and STRIKES plaintiff’s Reply in Support of Supp. Paper, ECF No.
30, from the record.7

         IT IS SO ORDERED.


                                                                   s/ Ryan T. Holte
                                                                   RYAN T. HOLTE
                                                                   Judge




7
  On 17 September 2020, the Court held a telephonic oral argument on the government’s motion to
dismiss. See Order, ECF No. 21. During oral argument, the Court raised a factual question regarding whether
plaintiff had “any other connectivity with the United States in the past . . . other than the project of work that is
described. . . in the complaint.” Tr. at 24:5–9. The parties did not raise this legal issue in any of the briefs on the
government’s motion to dismiss, and plaintiff was not prepared to answer the question at oral argument.
See generally Am. Compl.; Mot. to Dismiss; Pl.’s Resp; Tr. at 25:7–12. After oral argument, plaintiff filed a
“Supplement to its Opposition” to the government’s motion to dismiss “to address the Court’s questions during the
September 17, 2020 oral argument relating to Plaintiff’s work on other U.S. Government projects.” See Pl.’s
Supplement to Opp. to Def.’s Amended Mot. to Dismiss, ECF No. 26. The Court struck the supplement, as there is
no provision in the Court’s Rules for such a filing. See Order, ECF No. 27 (“24 November 2020 Order”). In the 24
November 2020 Order, the Court directed plaintiff to file a motion for leave to file a supplemental paper and for the
government to file a response, if any, to plaintiff’s motion. See id. Plaintiff thereafter filed a motion for leave to file
a supplemental paper, which the government opposed. See Pl.’s Mot. for Leave; Def.’s Resp. to Pls.’s Mot. for
Leave. The government opposed plaintiff’s motion on the grounds it is untimely and because plaintiff’s proposed
supplemental paper does not aid the Court’s analysis. Def.’s Resp. to Pls.’s Mot. for Leave at 1. The Court finds
the government’s objections unpersuasive. It was not until oral argument when plaintiff was first put on notice that
its prior connections to the United States was a relevant legal issue, and thus plaintiff could not have provided such
information to the Court prior to or during oral argument. Plaintiff took a reasonable amount of time to investigate
the question and file the supplemental paper, especially considering the likely hardship for an Afghan client to
communicate with counsel in the United States. Additionally, when the government challenges plaintiff’s
allegations of jurisdiction in a Rule 12(b)(1) motion to dismiss, “the court may consider evidence outside the
pleadings to resolve the issue.” Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed. Cir.
1996). Accordingly, the Court grants plaintiff’s motion for leave to file its supplemental paper and thereby
considers the information contained in plaintiff’s proposed supplemental paper in resolving the government’s
motion to dismiss. See King v. United States, No. 18-1115C, ECF No. 67 (Fed. Cl. Aug. 31, 2020) (granting a
similar motion on the ground of good cause shown and finding no prejudice to the non-moving party); System Fuels,
Inc. v. United States, No. 03-2623C, ECF No. 54 (Fed. Cl. Jan. 28, 2005) (same). While the Court now grants
plaintiff’s motion for leave to file its supplemental paper, it observes the 24 November 2020 Order did not permit
plaintiff to file a reply to the government’s response. Nevertheless, plaintiff filed a reply in support of its motion for
leave to file a supplemental brief on 21 December 2020. See Pl.’s Reply in Supp. of Mot. for Leave to File Supp.
Paper, ECF No. 30. Accordingly, the Court strikes Pl.’s Reply in Support of Mot. for Leave to File Supp. Paper,
ECF No. 30, from the record.

                                                          - 26 -
